Name: Commission Regulation (EEC) No 1559/78 of 5 July 1978 amending Regulation (EEC) No 571/78 on the system of import and export licences for beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/ 18 Official Journal of the European Communities 6 . 7 . 78 COMMISSION REGULATION (EEC) No 1559/78 of 5 July 1978 amending Regulation (EEC) No 571/78 on the system of import and export licences for beef and veal (EEC) No 193/75 until the end of the period laid down in Article 3 ( 1 ) of Regulation (EEC) No 1557/78 for the taking over and export of the preserved meat . The licence application and the licence itself shall include : (a) in Section 12, one of the following endorse ­ ments :  'Intervention preserved meat  Article 3 ( 1 ) of Regulation (EEC) No 1557/78 applies',  ' Interventionskonserves  anvendelse af artikel 3 , stk . 1 , i forordning (EÃF) nr. 1557/78 ',  ' Interventionskonserven  Anwendung von Artikel 3 Absatz 1 der Verordnung (EWG) Nr. 1557/78 ',  'Conserves d intervention  application de l'article 3 paragraphe 1 du rÃ ¨glement (CEE) n0 1557/78 ', THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Arti ­ cles 15 (2) and 18 (6) thereof, Whereas Commission Regulation (EEC) No 571 /78 of 21 March 1978 on the system of import and export licences for beef and veal (3 ), as amended by Regula ­ tion (EEC) No 1027/78 (4 ), provides that export licences for meat sold in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 1027/78 of 19 May 1978 concerning the sale for export at prices fixed at a standard rate in advance of beef held by the intervention agencies have a validity of six months ; whereas a similar provision should be introduced for preserved meat sold in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 1557/78 of 5 July 1978 (5 ) on the sale , at a price fixed at a standard rate in advance , of preserved beef held by the intervention agencies ; whereas under Article 3 (2) of Regulation (EEC) No 571 /78 export licences with advance fixing of the refund are valid until the end of the second month following their month of issue ; whereas it is necessary to increase this period of validity to six months when the licences are for products sold in accordance with Article 3 ( 1 ) of Regulation (EEC) No 1027/78 and Article 3 ( 1 ) of Regulation (EEC) No 1557/78 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 571 /78 , the following paragraphs 4 and 5 are hereby added : '4 . Export licences with advance fixing of the refund which are for preserved meat sold in accor ­ dance with Article 3 ( 1 ) of Regulation (EEC) No 1557/78 shall be valid from their date of issue within the meaning of Article 9 ( 1 ) of Regulation  'Conserve d intervento  applicazione dell'articolo 3 , paragrafo 1 del regolamento (CEE) n . 1557/78 ',  Conserven uit interventievoorraden  toepassing van artikel 3 , lid 1 , van Veror ­ dening (EEG) nr. 1557/78 '. (b) in Section 13 , the destination . The licence shall carry with it the obligation to export to that destination . 5 . Export licences with advance fixing of the refund which are for the products referred to in paragraphs 3 and 4 shall be valid from their date of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the period laid down in Article 3 ( 1 ) of Regulation (EEC) No 1027/78 and Article 3 ( 1 ) of Regulation (EEC) No 1557/78 for the taking over and export of the products .' Article 2 This Regulation shall enter into force on 10 July 1978 . However, it shall apply, at the request of any in ­ terested party, to the export licences referred to in Article 3 (3) of Regulation (EEC) No 571 /78 issued on or after 22 May 1978 . (') OJ No L 141 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . (3 ) OJ No L 78 , 22 . 3 . 1978 , p. 10 . (4 ) OJ No L 132, 20 . 5 . 1978 , p. 53 . (5 ) See page 12 of this Official Journal . 6 . 7 . 78 Official Journal of the European Communities No L 184/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 July 1978 . For the Commission Finn GUNDELACH Vice-President